DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Margot Wilson on 11/24/21.
The application has been amended as follows: 
Claim 6. (currently amended) A head-up display as claimed in claim [[4]]1 wherein the first surface is a first freeform optical surface and the second surface is a second freeform optical surface having a different surface profile to the first freeform optical surface.

Claim 7. (currently amended) A head-up display as claimed in claim [[4]]1 wherein the first surface is reflective to at least one wavelength of the light of the first picture component and transmissive to other wavelength/s, and the second surface is reflective to at least one wavelength of the light of the second picture component.
Allowable Subject Matter
Claims 1-3 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 6-9, filed 11/9/21, with respect to claims 1-3 and 6-17 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a head-up display for a vehicle having a window and specifically including “the projection engine comprises polarisation-selective mirror having: (i) a first surface arranged to receive and reflect light of the first picture component and transmit light of the second picture component, and (ii) a second surface arranged to receive and reflect light of the second picture component, wherein the first surface has first optical power in the first polarisation direction and the second surface has second optical power in the second polarisation direction such that the first virtual image distance is not equal to the second virtual image distance”.
In regards to claim 16, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a head-up display for a vehicle having a window and specifically including “the projection engine comprises polarisation-selective mirror having: (i) a first surface arranged to receive and reflect light of the first picture component and transmit light of the second picture component, and (ii) a second surface arranged to receive and reflect light of the second picture component, wherein the first surface has first optical power in the first polarisation direction and the second surface has second optical power in the second polarisation direction such that the first virtual image distance is not equal to the second virtual image distance”.
In regards to claim 17, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a method of providing a head-up display for a vehicle having a window and specifically including “the projection engine comprises polarisation-selective mirror having: (i) a first surface arranged to receive and reflect light of the first picture component and transmit light of the second picture component, and (ii) a second surface arranged to receive and reflect light of the second picture component, wherein the first surface has first optical power in the first polarisation direction and the second surface has second optical power in the second polarisation direction such that the first virtual image distance is not equal to the second virtual image distance”.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        11/24/21

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622